Filed 5/18/22 P. v. Lynch CA6
                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                            H046478
                                                                       (Santa Clara County
             Plaintiff and Respondent,                                  Super. Ct. No. C1484487)

             v.

 JACOB JIMMIE LYNCH,

             Defendant and Appellant.
         Defendant Jacob Jimmie Lynch was convicted by a jury of first degree murder
                                  1
(Pen. Code, § 187, 189), assault by means of force likely to produce great bodily
injury (§ 245, subd. (a)(4)), and active participation in a criminal street gang (§ 186.22,
subd. (a)), and gang enhancement (§ 186.22, subd. (b)) allegations and a gang murder
special circumstance (§ 190.2, subd. (a)(22)) allegation were found true. The trial
court sentenced him to 25 years to life consecutive to a determinate term of six years.
         On appeal, he contends that the judgment must be reversed because (1) the
prosecutor made inaccurate statements to the jury in argument about the nature of
premeditation and deliberation, and the trial court misinstructed the jury on
premeditation, (2) the fact that three prosecution witnesses received benefits from their
plea agreements after trial that exceeded what they had originally been promised
established that the prosecutor committed misconduct and that the trial court erred in


         1
             All statutory references are to the Penal Code unless otherwise indicated.
denying defendant’s new trial motion, (3) the trial court prejudicially erred in
permitting the prosecution to have a former codefendant testify as a gang expert
because he was unqualified and in restricting defendant’s trial counsel’s cross-
examination of this witness regarding his qualifications, (4) there was insufficient
evidence to support a natural and probable consequences theory of liability for the
aggravated assault count, and the trial court erroneously instructed the jury on that
theory, (5) these errors were cumulatively prejudicial, and (6) a retrial of the active
participation count, the gang enhancements, and the gang murder special circumstance
is required due to recently enacted changes to section 186.22 that narrow their
elements. We find merit in his first, fourth, and sixth contentions and reverse the
judgment.
I.     THE PROSECUTION’S CASE
       On April 27, 2012, at around 6:00 p.m., Juan Reyes Sanchez (Sanchez) took his
two sons, 20-year-old Juan Reyes, Jr. (Juan) and 14-year-old Heriberto Reyes
(Heriberto), to Roosevelt Park in San Jose to play basketball. They had played
basketball at Roosevelt Park several times before. Heriberto was “too small” to play
with the adults, so he just watched the games.
       When they arrived at the park, Heriberto and Juan went directly to the
basketball court, while Sanchez remained in the parking lot talking to a friend. Juan
grabbed a can of beer as he headed toward the basketball court. Juan was wearing a
white T-shirt and green shorts. Heriberto was wearing a white T-shirt, gray shorts, and
a blue hat. Sanchez’s brother, Gustavo, was already at the basketball court when
Heriberto and Juan arrived.
       As Heriberto and Juan approached the basketball court, three or four strangers,
including defendant and Clemente Salas, who appeared to be between 15 and 20 years
old, “stopped them in the middle of the court and started asking them questions.” Juan
was standing “right next to” Heriberto at this point. One of the strangers asked

                                             2
Heriberto if he was “a gangbanger.” Heriberto said no, but the stranger continued to
ask him if he was a gangbanger or “a Sureno.” One of the other strangers told
Heriberto that he “looked like a Sureno.” The strangers asked Heriberto if he had
tattoos, and they lifted up his shirt. Heriberto said “don’t touch me” and “moved
back.” Salas lifted up Heriberto’s shirt, and Heriberto lifted up his arms. The
strangers yelled “scrapa” at Heriberto.
       Juan told the strangers “[w]e don’t want any problems,” “ ‘[l]eave us alone, we
don’t have anything. We just came here to play.’ ” The strangers ignored Juan and
kept questioning Heriberto. Juan tried to move toward Heriberto to protect him, but
then the strangers started hitting Heriberto. Juan noticed a lot of other people running
toward them. When Juan tried to intervene to protect Heriberto, a group of strangers
surrounded Juan and started hitting him, and he was separated from and unable to
reach Heriberto.
       Salas hit Heriberto in the back of the head, and Heriberto immediately fell to
the ground. After he fell to the ground, he tried to get up, but Salas and defendant
                                 2
starting kicking him in the head. They kicked Heriberto in the stomach and face, and
continued to kick and stomp on Heriberto’s head, stomach, legs, and back as Heriberto
remained motionless on the ground. This attack continued for three to five minutes.
       At least five people, including Scott Conway, assaulted Juan. Juan threw a
punch and then threw his half-full beer can at the strangers who were attacking him
and Heriberto. The beer hit one of the strangers in the face, and Juan’s punch also
made contact. However, Juan was soon knocked unconscious by blows from the




       2
        Defendant’s DNA was found on a black baseball cap with an R on it that was
recovered at the scene, and multiple witnesses reported seeing him wearing this cap
during the attack on Heriberto.

                                            3
strangers. As many as 15 people ultimately joined in the assault on Juan. Eventually
the attackers ran away, leaving Juan lying on the ground unconscious.
         When Sanchez and his friend arrived at the basketball court, they found
Heriberto and Juan lying on the ground and saw “a lot of people” running away.
Heriberto was unconscious and bleeding from the side of his head, and his mouth,
nose, and ears. Sanchez took Heriberto to the hospital, but Heriberto never moved or
regained consciousness.
         The incident was witnessed by Felix V., an 11-year-old boy who had known
Conway and defendant for years and often saw them and Salas at Roosevelt Park.
Felix looked up to defendant and Conway and loved them. Felix’s father was a
member of the Roosevelt Park Locos (RPL) gang and had a “Norte” tattoo on the back
of his head. Defendant and Conway were both members of RPL. Although Felix did
not see the beginning of the confrontation, he saw defendant punch Heriberto in the
face and knock him down and unconscious. Felix also saw Heriberto being “stomped
on,” kicked in the face and body by multiple people, and left bleeding. After the
altercation began, Felix heard his father yelling at defendant by name and telling him
“to stop.” Defendant did not stop. Felix testified that defendant “wasn’t just taking
care of one guy,” “[h]e was also like running around” as Conway was.
         Heriberto died from his injuries. He had suffered multiple blunt force injuries
to his arms and legs, but his death was caused by blunt force injuries to his head.
There were injuries to his eyes and mouth, the top of his skull, the base of his skull,
and the back of his skull. His brain had suffered contusions, and the “profound
swelling in the brain” had caused his death. His brain injuries were caused by multiple
blows to the head coming from different directions. “[T]he bottom of his brain was
forced into the bottom of his skull, which killed him.” There were no injuries to his
hands.



                                             4
       Three of the participants in the attacks on Heriberto and Juan, James Conklin,
Ruben Becerra, and Angel Lamas, ultimately entered into plea agreements and
testified for the prosecution at trial.
       Conklin testified that he heard defendant yell “ ‘Where are you from?’ ” and
“ ‘You look like a fucking scrap.’ ” Conklin could see that these statements were
being directed at Heriberto, and he saw Heriberto put up his hands and say “ ‘no, I
don’t bang.’ ” Juan, who was next to Heriberto, put his arm in front of Heriberto and
said “he don’t bang” and “we don’t bang.” Conklin could see that five or six people,
including defendant and Salas, were confronting Juan and Heriberto. Conklin and
Conway joined them. Conklin saw defendant “belt check” Heriberto in an attempt to
identify his gang affiliation. Defendant lifted up Heriberto’s shirt and said “ ‘belt
check this fool’ ” and “ ‘[l]et me see your fucking belt.’ ” Defendant also said “ ‘he
looks like a scrap.’ ” Salas also lifted Heriberto’s shirt and made similar statements.
       Although Heriberto had no tattoos and no belt, defendant and Salas said “fuck
that, we think this fool is a scrap.” Defendant then “threw the first punch” at
Heriberto, striking Heriberto’s mouth. Heriberto stumbled backwards. Salas grabbed
Heriberto’s shirt and punched Heriberto in the jaw. Heriberto fell to the ground, and
“everybody” began stomping their heels on his face. Conklin saw defendant stomp on
Heriberto’s head four or five times, and Salas did the same. Joe Chavarria and Ruben
                                                3
Becerra were stomping on Heriberto’s body. After Heriberto was punched, Juan
punched Conway in the head, and Conklin “swung on” Juan. Conway and Juan began
exchanging punches, and Conklin joined in the attack on Juan. Juan was trying to get




       3
         Conklin also admitted that he had testified before the grand jury that Becerra
had told him, after the incident: “ ‘I was on that fool’ ” and “ ‘That fool was a
scrap.’ ”

                                            5
to Heriberto, but Conklin and Conway prevented him from doing so. After the fight
with Juan ended, Conklin saw defendant and others continuing to stomp on Heriberto.
       Ruben Becerra testified that he saw Heriberto wearing a blue hat. Becerra
looked at Victor Villar, who said “go.” Victor Villar was an RPL member and the
                      4
“shot caller” for RPL. At the same time, Becerra saw Villar direct the attention of
Salas and defendant toward Heriberto. Becerra, Salas, and defendant approached
Heriberto. Becerra asked Heriberto “if he banged.” Heriberto did not respond, but
Juan stepped in front of Heriberto. Juan pushed Heriberto behind him and said that
Heriberto “doesn’t play that stuff and to leave his brother alone.” Becerra grabbed
Heriberto’s arm and lifted his shirt to look for tattoos. Heriberto did not react, and
Becerra found no tattoos. Becerra said to Salas: “ ‘He’s cool. He doesn’t bang.’ ”
Heriberto began backing up. Defendant then ran “around” Juan and punched
Heriberto in the face. Heriberto fell to the ground on his back. Salas and Becerra then
began punching Heriberto repeatedly in the face. He did not respond at all except to
briefly put his hands over his face. Becerra stopped hitting Heriberto, and Salas
started “[s]tomping” on Heriberto’s face. Becerra stepped back and watched.
Defendant and Salas both repeatedly stomped on Heriberto’s face.
       Becerra saw Juan hit Salas hard in the face. Conway ran up and started fighting
with Juan. Juan initially fought back, but Conway threw Juan to the ground. Conway
was immediately joined by Conklin and two others. Their assault on Juan moved
away from Heriberto to the other end of the basketball court. Once Juan was on the
ground, he stopped fighting back. The four assailants continued to hit and kick Juan.
Toward the end of the assault on Juan, Victor Villar joined in and kicked Juan.
Eventually, the assailants stopped and ran away.


       4
       Becerra obeyed Villar because he believed he would be “beat up or
something” if he did not.

                                            6
       Angel Lamas testified that he saw defendant at the park with the Villar brothers.
Lamas saw Heriberto, who was wearing a blue hat, arrive, and he saw defendant
approach Heriberto. Defendant appeared to be questioning Heriberto, and Lamas saw
defendant lift Heriberto’s shirt. Conway approached and stood next to defendant.
Juan tried to intervene between Heriberto and defendant. Heriberto backed up, and
then defendant punched Heriberto in the forehead. About a minute and a half elapsed
from the time defendant approached Heriberto to the time that defendant hit Heriberto.
Heriberto fell to the ground. Lamas saw that defendant was kicking and Salas was
kicking and stomping on Heriberto’s chest and head. Lamas did not see defendant
stomp; he only kicked. This kicking and stomping went on for a minute and a half.
       Meanwhile, Juan threw a beer at defendant and Conway, and the beer can
bounced off defendant’s face and splashed onto Conway. Juan then threw a
basketball, which hit Conway in the head. Lamas responded by hitting Juan in the
face. Conway then began punching Juan. Other people, including Conklin, joined the
fight. Eventually five people were assaulting Juan. Juan was knocked to the ground,
and his assailants continued to punch and kick him.
       The first person Lamas saw running away was defendant. A few weeks after
the incident, Lamas had a conversation with defendant. Lamas said “that shouldn’t
have happened,” and defendant responded: “ ‘Fuck that fool. He was a scrap.’ ”
After the incident, Felix Villar telephoned Lamas and threatened that he would be
beaten if he talked about the incident.
II.    THE DEFENSE CASE
       The defense presented a gang expert who testified that RPL was not a Norteño
gang and was not a criminal street gang, and that those who committed the offenses
                                 5
were largely not gang members. The defense also presented the testimony of Ricardo


       5
           Defendant was tried jointly with Salas and Conway.

                                            7
Weinstein, an expert in psychology and neuropsychology, who had examined Salas
and determined that he suffered from brain abnormalities and PTSD. In addition,
Weinstein testified that as a result of traumatic events Salas had experienced, he was
unable to make decisions. The defense also presented testimony by a forensic drug
analyst about the effects of marijuana and alcohol, which there was evidence that some
of the perpetrators had consumed before the incident.
       Salas testified on his own behalf. He denied being an RPL member or a
member of any gang. When he identified himself as a “northerner,” he simply meant
that he was from Northern California. Salas testified that all he remembered was
being punched “[h]ard enough to be unconscious.” The next thing he remembered was
pushing someone off of him and seeing people running away. He testified that he
could not remember what happened after that until he was in Chavarria’s truck. He
denied assaulting Heriberto. He testified that after he regained consciousness, he
shoved Juan off of him. Salas testified that Gustavo Reyes, Conklin, Lamas, and
Becerra were lying.
III.   PROCEDURAL BACKGROUND
       Defendant, Conway, and Salas were jointly tried for the murder of Heriberto,
the aggravated assault on Juan, and active participation in a criminal street gang, and
gang enhancements were alleged against all of them and a gang special circumstance
allegation was alleged against defendant and Salas. Defendant’s trial counsel urged
the jury to find that defendant was guilty of only involuntary manslaughter because
that offense was “the best fit.” The jury found defendant guilty of first degree murder,
aggravated assault, and active participation, and it found the gang enhancement and
                                              6
gang special circumstance allegations true.


       6
        Salas was also convicted of these same counts and had the same allegations
found true. Conway was acquitted of the murder count but convicted of the

                                              8
       Because defendant had been a minor (17 years old) at the time of the crimes, his
case was remanded to juvenile court for a fitness hearing under then newly enacted
Proposition 57. The juvenile court held a transfer hearing and transferred defendant
back to adult criminal court. Defendant then filed a motion for a new trial, which was
denied. The court agreed with the probation report’s recommendation and imposed a
sentence of 25 years to life for the murder consecutive to a six-year term for the
                                                7
aggravated assault and the gang enhancement. Defendant timely filed a notice of
appeal.
IV.    DISCUSSION
       A.     Premeditation and Deliberation
       Defendant contends that the prosecutor improperly argued to the jury that
defendant’s premeditation and deliberation was demonstrated by the fact that
                                                         8
defendant lifted Heriberto’s shirt and then punched him. We requested supplemental
briefing on whether the trial court’s premeditation instructions were prejudicially
erroneous and whether the prosecutor argued inconsistent legal theories with regard to
premeditation that were prejudicially erroneous.
              1.     Background
       The court instructed the jury: “If you believe that the attorneys’ comments on
the law conflict with my instructions, you must follow my instructions.” “Nothing that


aggravated assault count, the active participation count, and other unrelated counts,
and accompanying gang enhancement allegations were found true.
       7
         The six-year determinate term was composed of a three-year midterm for the
assault count and a three-year term for the gang enhancement. The court imposed an
unstayed concurrent term for the active participation count.
       8
        He also contends that the prosecutor improperly drew an analogy between
premeditation and deliberation and the process that a person goes through in deciding
whether to drive through a yellow light. Because we determine that defendant’s other
arguments establish that the first degree murder conviction cannot be upheld, we need
not address this contention.

                                            9
the attorneys say is evidence. In their opening statements and closing arguments the
attorneys discussed the case, but their remarks are not evidence.”
       The court’s instruction to the jury on premeditation and deliberation was
                                     9
extracted from CALCRIM No. 521. “The defendant is guilty of first-degree murder if
the People have proved that he acted willfully, deliberately, and with premeditation.
The defendant acted willfully if he intended to kill. The defendant acted deliberately if
he carefully weighed the considerations for and against his choice, and knowing the
consequences decided to kill. The defendant acted with premeditation if he decided to
kill before completing the act that caused death. The length of time the person spends
considering whether to kill does not alone determine whether the killing is deliberate
and premeditated. The amount of time required for deliberation and premeditation
may vary from person to person and according to the circumstances. A decision to kill
made rashly, impulsively, or without careful consideration is not deliberate and
premeditated. [¶] On the other hand, a cold, calculated decision to kill can be reached
quickly. The test is the extent of the reflection, not the length of time. A person
commits an act willfully when he or she does it willingly or on purpose. A person
deliberates if he or she carefully weighs the considerations for and against his or her
choice, and knowing the consequences decides to act. [¶] The People have the burden
of proving beyond a reasonable doubt that the killing was first-degree murder rather
than a lesser crime. If the People have not met this burden, you must find the
defendant not guilty of first-degree murder and the murder is second-degree murder.”
(Italics added.)
       The prosecutor appears to have explicitly told the jury that he was contending
only that this was an implied malice murder. “Now, there’s two types of malice. I


       9
        It is unclear how this instruction was created. The instruction conference was
not reported, and the parties agreed on the record to the jury instructions.

                                           10
mentioned it earlier there’s express malice, unlawfully intended to kill. This is what I
think the evidence shows. It’s implied malice. It’s implied. They didn’t know
Heriberto. They didn’t -- they didn’t plot or say, you know, well, next time I see that
guy, I’m going to kill him. There’s none of that evidence. This is implied malice.
This is someone who comes to the park. They think he’s a rival gang officer [sic].
And they commit the act. And the natural and probable consequences, and I’ll insert
of stomping somebody in the head numerous times for minutes is dangerous to human
         10
life.”
              The prosecutor then appears to have argued that this implied malice murder was
deliberate and premeditated. The prosecutor told the jury that “the law holds us all
responsible for the choices that we make.” He emphasized that defendant was “with
Heriberto anywhere from 30 seconds to a minute,” and “when you’re deliberating or
contemplating whether or not you’re going to hit somebody, that’s a long time.”
(Italics added.) The prosecutor tried to demonstrate to the jury how long a minute
was. “I argue that one minute is an awful long time. And I’m going to count off one
minute starting now. [¶] Stop. That’s one minute. In this situation, that’s a long
time. It’s a long time to deliberate. It’s a long time to process what’s going on, and
it’s a long time to finally make a decision you’re gonna hit the kid anyway.” (Italics
added.) The prosecutor then read to the jury the premeditation instruction that the trial
court had given to the jury. He told the jury: “A person commits an act willfully



              10
         The Attorney General contends that this portion of the prosecutor’s argument
was not a concession that the murder was an implied malice murder. He reads this
passage as an argument that the murder was an express malice murder. We disagree.
The prosecutor did not discuss express malice at all except to acknowledge that
express malice was one type of malice, and he did not argue that the murder was an
express malice murder. His entire argument was that the murder was an implied
malice murder. Even if this was not an express concession, it was at the very least an
implied concession that the murder was an implied malice murder.

                                                11
when he or she does it willingly or on purpose. A person deliberates if he or she
carefully weighs the consideration [sic] for or against his or her choice and knowing
the consequences, decides to act.” (Italics added.) He argued that “[defendant]
figured out a way to maneuver around Juan Reyes and hit Heriberto. That’s
deliberation. That’s plotting.” (Italics added.) “Premeditation and deliberation comes
-- it’s that quick.”
       In his closing argument, the prosecutor continued to focus on defendant’s
decision to hit Heriberto: “They checked him. . . . That is a deliberative process that
gang members are doing to somebody before they attack them. That’s what they do.
That’s deliberation.” “[Defendant’s] one punch . . . is enough to convict [defendant]
of first degree murder. As long as . . . they were checking him before [defendant]
punched him. That’s premeditation. The one punch is enough for murder . . . .”
(Italics added.) Defendant’s trial counsel objected to this argument on the ground that
it “[m]isstates the law,” but the trial court overruled the objection, referencing the
“[s]ame admonition,” that is, the court’s admonition that the instructions governed
over what the attorneys argued.
               2.      Analysis
       “Malice may be either express or implied. (§ 188.) Express malice is an intent
to kill. [Citation.] Implied malice does not require an intent to kill. Malice is implied
when a person willfully does an act, the natural and probable consequences of which
are dangerous to human life, and the person knowingly acts with conscious disregard
for the danger to life that the act poses.” (People v. Gonzalez (2012) 54 Cal.4th 643,
653.) “A verdict of deliberate and premeditated first degree murder requires more
than a showing of intent to kill.” (People v. Koontz (2002) 27 Cal.4th 1041, 1080,
italics added.) First degree premeditated murder requires proof of a decision to kill.
“The law recognizes two degrees of murder. The degrees are distinguished by the
mental state with which the killing is done. A person who kills unlawfully with

                                            12
implied malice is guilty of second degree murder. [Citation.] A person who kills
unlawfully and intentionally is guilty of first degree murder if the intent to kill is
formed after premeditation and deliberation. [Citation.] If the person kills unlawfully
and intentionally but the intent to kill is not formed after premeditation and
deliberation, the murder is of the second degree.” (Gonzalez, at p. 653, fn. omitted.)
“[T]he killer must act deliberately, carefully weighing the considerations for and
against a choice to kill before he or she completes the acts that caused the
death. [Citations.]” (People v. Chiu (2014) 59 Cal.4th 155, 166.)
       “It is well established that the brutality of a killing cannot in itself support a
finding that the killer acted with premeditation and deliberation. ‘If the evidence
showed no more than the infliction of multiple acts of violence on the victim, it would
not be sufficient to show that the killing was the result of careful thought and weighing
of considerations.’ ” (People v. Anderson (1968) 70 Cal.2d 15, 24-25.) “[B]rutality
alone cannot show premeditation; a brutal killing is as consistent with a killing in the
heat of passion as with a premeditated killing.” (People v. Pensinger (1991) 52 Cal.3d
1210, 1238.)
       The trial court included two sentences in its premeditation instruction that did
not address the premeditation and deliberation that is necessary to elevate a murder to
first degree: “A person commits an act willfully when he or she does it willingly or on
purpose. A person deliberates if he or she carefully weighs the considerations for and
against his or her choice, and knowing the consequences decides to act.” (Italics
added.) While these sentences are similar to a portion of the premeditation instruction
set forth in CALCRIM No. 521, these two sentences are not part of the instruction on
premeditation and deliberation. Instead, these two sentences are part of a three-
sentence portion of the section of CALCRIM No. 521 that is devoted to first degree
murder by torture. (CALCRIM No. 521, section B.) The third sentence of that
portion, which was not included in the trial court’s instructions to the jury here, reads:

                                             13
“The defendant acted with premeditation if (he/she) decided to kill before completing
the act[s] that caused death.” (CALCRIM No. 521, section B, first italics original,
second italics added.) The trial court made a mistake in including these two sentences
in its premeditation instruction because these two sentences told the jury that it was the
decision “to act” rather than the decision “to kill” that was required to be premeditated
and deliberate. While other portions of the trial court’s premeditation instruction
accurately stated the correct standard (“decided to kill”), the erroneously included
portion created an ambiguity about whether a decision “to act” was sufficient.
       “When an appellate court addresses a claim of jury misinstruction, it must
assess the instructions as a whole, viewing the challenged instruction in context with
other instructions, in order to determine if there was a reasonable likelihood the jury
applied the challenged instruction in an impermissible manner.” (People v.
Wilson (2008) 44 Cal.4th 758, 803.) “The reviewing court also must consider the
arguments of counsel in assessing the probable impact of the instruction on the jury.”
(People v. Young (2005) 34 Cal.4th 1149, 1202.)
       The Attorney General argues that the inclusion of these two sentences in the
trial court’s instruction was not error because the jury was unlikely to understand these
sentences to permit it to return a first degree murder verdict without finding that it was
a decision to kill that was premediated rather than a decision to act. We disagree.
       The prosecutor’s erroneous arguments to the jury, which were expressly
interlinked with the two inappropriate sentences in the court’s instruction, created a
reasonable likelihood that the jury would apply the court’s improper instruction in an
impermissible manner. The prosecutor extensively utilized the inappropriate language
in the trial court’s instructions in his arguments to the jury. He read the mistakenly
included sentences to the jury and relied on them to argue that it was defendant’s
decision to hit or punch Heriberto that needed to be premeditated. As defendant’s trial
counsel accurately pointed out at trial, this portion of the prosecutor’s argument

                                            14
misstated the law. The combination of the trial court’s misinstruction and the
prosecutor’s extensive reliance on that misinstruction to argue a legally invalid theory
requires us to find that the jury was likely to apply the court’s instruction in an
improper manner. Accordingly, we conclude that the trial court’s inclusion of these
two inappropriate sentences in its premeditation instruction was error.
       The next question is whether this instructional error was prejudicial. The
Attorney General concedes that, if the inclusion of these inappropriate sentences in the
instruction was instructional error, the error was prejudicial. Because the trial court
gave both correct and incorrect instructions on the applicable law to the jury on the
requirements for a finding of premeditation, it committed a type of instructional error
known as “alternative-theory error.” (People v. Aledamat (2019) 8 Cal.5th 1, 9.)
Here, the legally inadequate theory was that a decision to act, rather than a decision to
kill, could support a first degree murder conviction. Prejudice from this type of error
is assessed under Chapman v. California (1967) 386 U.S. 18 (Chapman), which
requires “the beneficiary of a constitutional error [(the Attorney General)] to prove
beyond a reasonable doubt that the error complained of did not contribute to the
verdict obtained.” (Chapman, at p. 24; People v. Wilkins (2013) 56 Cal.4th 333, 348
(Wilkins); People v. Reese (2017) 2 Cal.5th 660, 671.)
       Here, the trial court misinstructed the jury on the premeditation element of first
degree murder, and the prosecutor’s arguments based on the erroneous instructional
language dramatically increased the potential for prejudice from the trial court’s
instructional error. We must also consider the impact of the fact that the prosecutor
appeared to concede at trial that the murder was an implied malice murder but




                                            15
                                                             11
nevertheless argued that the murder was premeditated.             “Implied malice does not
require an intent to kill.” (People v. Gonzalez, supra, 54 Cal.4th at p. 653.) An
implied malice murder, that is, a murder without the intent to kill, cannot be a
premeditated murder because a person who acts without the intent to kill cannot have
made a decision to kill before doing the act that causes death.
          By arguing to the jury that the murder was an implied malice murder and at the
same time arguing that the murder was premeditated, the prosecutor explicitly
encouraged the jury to follow the erroneous instruction. As defendant observes, the
prosecutor “argued this case in a legally invalid manner.” Even if there was
substantial evidence that defendant made a premeditated decision to kill Heriberto, a
possibility that the prosecutor himself denied, the trial court’s instructional error and
the prosecutor’s improper arguments based on that error demonstrate at least a
reasonable possibility that the jury did not rest its premeditation finding on a proper
         12
basis.        (Wilkins, supra, 56 Cal.4th at p. 348.) It follows that the error was prejudicial
and that the first degree murder conviction cannot stand. On remand, the prosecutor
may elect to retry the first degree murder count or may elect to accept a second degree
                                    13
murder conviction in its stead.




          11
         As we have already noted, the Attorney General rejects the notion that the
prosecutor’s argument appeared to concede that the murder was an implied malice
murder. We do not agree.
          12
        Defendant denies that he is challenging the sufficiency of the evidence of
premeditation and deliberation.
          13
         Defendant’s new trial motion also asked the court to reduce the murder
conviction to second degree murder.

                                                 16
       B.     Posttrial Changes to the Plea Agreements of Conklin, Lamas, and
              Becerra
       Defendant contends that the prosecutor committed misconduct and the trial
court abused its discretion in denying his new trial motion based on posttrial
alterations to the plea agreements with Conklin, Lamas, and Becerra. His new trial
motion was based on the fact that, after trial, Conklin and Lamas were permitted to
withdraw their pleas to voluntary manslaughter, and they and Becerra were
immediately released and later sentenced to time served. Defendant’s new trial motion
asserted that these posttrial events meant that there had been an “objective fraud” on
the jury. He renews that claim on appeal. We find no misconduct or abuse of
discretion.
              1.     Background
       Conklin, Becerra, and Lamas, each of whom had participated in the attack on
Heriberto or the attack on Juan, testified at trial for the prosecution. The three men
had entered into plea agreements with the prosecutor prior to trial under which they
pleaded guilty or no contest to voluntary manslaughter and aggravated assault and
admitted gang enhancement allegations. These agreements capped the amount of
prison time that each of them faced but did not preclude probation or specify any
minimum prison term.
       Conklin testified at trial that he had been in jail for three and a half years. He
had originally been charged with murder and understood that a murder count exposed
him to a lifetime in prison. Conklin testified that he had entered into a plea agreement
with the prosecution under which he pleaded no contest to voluntary manslaughter of
Heriberto and aggravated assault on Juan and admitted gang enhancement allegations.
His plea agreement limited his sentence to a “maximum” of 13 years in prison with no
minimum. Conklin told the jury that he had not been sentenced, hoped for “leniency”




                                            17
due to his testimony, and understood that he could be freed on the day of his
sentencing.
       Conklin was heavily cross-examined. He testified that he was willing to do
“[w]hatever it takes to get out of jail.” He acknowledged that he initially lied to the
police about his involvement in the incident. He eventually decided to tell the truth,
and he hoped that by telling the truth he would be “granted leniency.” His statement
to the police was made only after it was promised that nothing he said would be used
against him. Conklin admitted that he had smoked marijuana and drunk alcohol on the
day of the incident and was “impaired” at the time of the incident. Conklin’s plea
agreement was admitted into evidence. He testified that under the plea agreement, it
was possible that he would receive probation. The defense cross-examination
emphasized that Conklin could be released immediately after he was sentenced.
       Like Conklin, Becerra was heavily cross-examined at trial. He admitted that he
had originally lied to the police about the incident because he was facing a murder
charge and wanted to get out of jail. During his initial interview, he falsely implicated
people who were not involved and also implicated defendant and Salas. Even during a
second police interview, Becerra was not completely truthful. It was only in a third
police interview that he told the full truth. Becerra testified that he had pleaded to a
voluntary manslaughter charge with a gang enhancement. Although he understood
that he faced a maximum of 22 years in prison, he did not know what sentence he
would receive. He hoped and believed that it was possible that he would be released
from custody right after he was sentenced.
       Lamas too was heavily cross-examined by the defense. Felix Villar, Sr. was
Lamas’s godfather, and his son, Felix Villar, Jr. was one of Lamas’s role models.
Lamas had been a member of RPL since 2006. In 2008, Lamas was arrested for
domestic violence on defendant’s sister. Lamas lived with defendant’s sister in 2008
and also at the time of the April 2012 incident. He and defendant’s sister had multiple

                                            18
children together. In June 2012, Lamas was again arrested for domestic violence
against her. They were subsequently involved in a child custody dispute, which
resulted in Lamas’s mother taking custody of the children.
       Lamas admitted that when he was first interviewed by the police, he did not tell
the police the whole truth. He did not implicate himself or his cousin, Javier
                           14
Hernandez, in the fight.        The second time he was interviewed, he still did not tell the
whole truth. The third time he was interviewed, he finally revealed his role in the
incident. Lamas understood that he faced a maximum of 13 years in prison, but he had
“no idea” how long he would be incarcerated. He hoped that he would be released
from custody on the day of his sentencing.
       The jury was instructed that Lamas, Conklin, and Becerra were accomplices
and that defendant could not be convicted based on their testimony alone; independent
evidence was required to support a conviction. The jury was also instructed to view
their testimony “with caution.” And the jury was instructed that the testimony of an
“in-custody informant should be viewed with caution and close scrutiny” and that the
jury should “consider the extent to which it . . . may have been influenced by the
receipt of or expectation of any benefits from the party calling that witness.”
Defendant’s trial counsel argued to the jury: “[S]ome of the testimony was obviously
made up. We, of course, have the self-serving testimony of the co-defendants who
made a deal. I call them the dealmakers.” “They can’t all be telling [the] truth
because they contradict each other.” He emphasized that the former codefendants
could receive “probation” or “walk out of here.”




       14
          It was stipulated that Hernandez and Chavarria, who had originally been
jointly charged with defendant, Salas, and Conway, had pleaded guilty to
manslaughter prior to the trial.

                                                19
       The jury’s verdicts were rendered on August 2, 2016. A week later, the
prosecutor asked the court to release Conklin, Lamas, and Becerra on their own
recognizance and stated that he was going to permit Conklin and Lamas to withdraw
their pleas to voluntary manslaughter. Conklin and Lamas were thereafter permitted to
withdraw their pleas to voluntary manslaughter, and their plea agreements were
revised to specify a negotiated disposition of four years for Lamas and three years for
Conklin. At sentencing, their prison terms were deemed served due to their credit for
               15
time served.        Becerra’s plea agreement was revised to specify an agreed disposition
of four years, and his prison term also was deemed served due to his credit for time
          16
served.
       Defendant subsequently filed a motion for a new trial. He contended that the
fact that Becerra, Lamas, and Conklin received such short sentences and immediate
release created “an objective fraud on the jury” because the jury had been led to
believe that the men faced long prison terms. Defendant’s trial counsel confirmed that
he was not arguing that the prosecutor had done anything wrong. However, he
maintained that a new trial was warranted because, had the three witnesses “testified at
trial to what their deal eventually became, we would have a different kind of argument
to the jury” because Conklin and Lamas would not have been admitting involvement
in the killing.
       The prosecutor explained that he had changed the plea agreements with Conklin
and Lamas because, like Conway, they had participated only in the attack on Juan, and
the jury had acquitted Conway of all charges related to Heriberto’s death. Thus, the



       15
         Conklin and Lamas each had been in jail for nearly four years and, with
conduct credit, each had credit that exceeded seven years.
       16
         Becerra had been in jail for nearly four years, and, with conduct credit, he
had credit that exceeded four years.

                                              20
prosecutor felt compelled to treat Conklin and Lamas similarly to Conway with respect
to criminal liability for Heriberto’s death.
       The court noted that “there’s no evidence that the witnesses knew that coming
down the pike was a change in charge,” and it denied defendant’s new trial motion.
              2.      Analysis
                      a.     Prosecutorial Misconduct
       Defendant claims that the prosecutor committed misconduct by telling “the jury
one story about these men’s pleas and sentences” and “thereafter substantially
reduc[ing] their convictions and sentences.” He argues that this sequence of events
“meant that the prosecutor misrepresented the facts to the jury.” Defendant maintains
that the prosecutor committed misconduct because he “never told the jury that the
cooperating witnesses even had the possibility of being released immediately.”
       The record belies defendant’s appellate claim. Defendant conceded below that
the prosecutor had not done anything wrong, and the trial court credited the
prosecutor’s explanation for the change in the plea agreements. As the prosecutor
explained, it was the jury’s unanticipated verdicts absolving Conway of responsibility
for Heriberto’s death that led to the changes in Conklin’s and Lamas’s plea
agreements. Nothing in the record supports defendant’s contention that the prosecutor
made any misrepresentations to the jury concerning the plea agreements with Conklin,
Becerra, and Lamas as they existed at the time of trial. At the time of their testimony,
their plea agreements were in evidence and were consistent with their descriptions of
them to the jury. Notably, each of them expressly told the jury that he faced an
uncertain sentence with an upper cap but with no minimum, and the defense elicited
their testimony that they hoped that they would be immediately released when they
were sentenced, a possibility not foreclosed by their plea agreements. The fact that the
jury’s verdicts led the prosecutor to revise the terms of these agreements after trial
does not retrospectively establish that the prosecutor committed misconduct or in any

                                               21
way misled the jury. Under these circumstances, defendant has not established that the
prosecutor committed misconduct because the record does not support his premise that
the prosecutor made any misrepresentations.
                       b.    Newly Discovered Evidence
       Defendant contends that the trial court erred in denying his motion for a new
trial based on these same facts because, in his view, the changes to the plea agreements
were newly discovered evidence that merited a new trial. His basic assertion is that,
had the jury been aware of the changes to the plea agreements and the actual sentences
imposed, “the jury may well have had a very different understanding of the credibility
of these witnesses.”
       A new trial motion may be brought “[w]hen new evidence is discovered
material to the defendant, and which he could not, with reasonable diligence, have
discovered and produced at the trial.” (§ 1181, subd. (8).) “ ‘ “To grant a new trial on
the basis of newly discovered evidence, the evidence must make a different result
probable on retrial.” [Citation.] “[T]he trial court has broad discretion in ruling on
a new trial motion . . . ,” and its “ruling will be disturbed only for clear abuse of that
discretion.” [Citation.] In addition, “[w]e accept the trial court’s credibility
determinations and findings on questions of historical fact if supported by substantial
evidence.” [Citation.]’ [Citation.] [¶] ‘ “In ruling on a motion for new trial based on
newly discovered evidence, the trial court considers the following factors: ‘ “1. That
the evidence, and not merely its materiality, be newly discovered; 2. That the evidence
be not cumulative merely; 3. That it be such as to render a different result probable on
a retrial of the cause; 4. That the party could not with reasonable diligence have
discovered and produced it at the trial; and 5. That these facts be shown by the best
evidence of which the case admits.” ’ ” ’ ” (People v. O’Malley (2016) 62 Cal.4th
944, 1016-1017, italics added.) A new trial motion cannot succeed unless it
establishes that it is reasonably probable that the newly discovered evidence would

                                             22
have produced a different outcome at trial. (People v. Martinez (1984) 36 Cal.3d 816,
822.)
        We see no abuse of discretion in the trial court’s denial of defendant’s new trial
motion. The proffered new evidence would have established only one significant fact
that the jury was not made aware of: that the plea agreements with Conklin and Lamas
were revised to eliminate their pleas to voluntary manslaughter. The other facts that
arose after trial were within the scope of the testimony at trial. Conklin, Lamas, and
Becerra all testified about their roles in the incident, and they testified that their plea
agreements did not require any minimum sentence and could lead to their immediate
release. Given that the jury found that Conway’s role in the incident, which was
similar to the roles of Conklin and Lamas, did not merit assigning him any criminal
liability for Heriberto’s death, it is exceedingly unlikely that the jury would have
discredited the testimony of Conklin and Lamas if only the jury had known that they
would not ultimately be held criminally responsible for Heriberto’s death. The jury
had voluminous evidence before it that Conklin, Lamas, and Becerra had entered into
highly beneficial plea agreements with the prosecution that greatly reduced their
criminal liability and that could result in them gaining their freedom as soon as they
were sentenced. Evidence of the posttrial alterations to Conklin’s and Lamas’s plea
agreements to eliminate their liability for Heriberto’s death was not likely to play any
                                      17
role in the jury’s decision making.        The court did not abuse its discretion in denying
the new trial motion.



        17
          We cannot credit defendant’s argument that the fact that the men received
greater benefits than they had been promised at the time of trial means that they had a
greater incentive to testify falsely at trial. It is undisputed that the prosecutor’s
posttrial alterations to the plea agreements were unanticipated and unknown to the
three men, so it is not possible that the men’s trial testimony could have been
influenced by something of which they were unaware until after the trial.

                                                23
         C.     Lamas’s Testimony as a Gang Expert
         Defendant argues that the trial court abused its discretion in permitting Lamas
to testify as an expert because Lamas “did not qualify as an expert.” He also contends
that the trial court prejudicially erred in sustaining objections to certain defense
questions of Lamas.
                1.     Background
         The prosecutor did not immediately seek to qualify Lamas as an expert when
Lamas testified. First, Lamas testified that he had become an RPL member in 2006,
that he went to Roosevelt Park nearly every day, and that he had an RPL tattoo on his
finger. As an RPL member, Lamas sold drugs and “[f]ought with gang members” who
were “Southerners.” He engaged in fights several times a week. He considered it his
responsibility as an RPL member to ensure that no Sureño was present at Roosevelt
Park. If he encountered a Sureño at Roosevelt Park, he would “hit ‘em up, . . . [a]sk
him where he’s from,” and fight him if he was a Sureño. Lamas also testified, without
being offered as an expert, that defendant, Conway, Felix Villar, Jr., and Victor Villar
were RPL members. Lamas testified that, as an RPL member, he attended RPL
meetings, which were held about twice a year. He testified that, as a Norteño street
gang, RPL was subject to “a hierarchy called NF.” And RPL had to pay $200 a month
to NF.
         After Lamas had given all of this testimony about RPL, the prosecutor offered
him “as an expert in regards to the Roosevelt Park Locos Norteno gang.” Salas’s trial
counsel objected and was permitted to voir dire Lamas. On voir dire, Salas testified
that he had been a member of RPL for six years and had “[s]treet knowledge” about
RPL from “liv[ing] the lifestyle.” Older RPL members had guided him in how to be
an RPL member, and he had in turn guided younger members. Defendant’s trial
counsel also voir dired Lamas. He adduced Lamas’s testimony that he had been taught
how to recruit younger members. Conway’s trial counsel also voir dired Lamas. After

                                            24
this voir dire was completed, the court asked counsel if they objected, and all three
counsel submitted. The court then ruled that Lamas could testify as an expert on RPL.
       Lamas proceeded to testify that RPL was a Norteño street gang. The Villar
brothers were “in charge” of RPL. Lamas testified that Conway and defendant were
RPL members, which he knew because he had been at the March 2012 RPL meeting
when Conway and defendant were voted into RPL. Lamas also testified that RPL had
adopted the Huelga bird as a symbol of the gang.
       On cross-examination, Salas’s trial counsel asked Lamas if he knew the Penal
Code definition of a criminal street gang. Lamas said no. He was next asked if he
knew the Penal Code definition of “a gang crime.” The prosecutor objected on
relevance grounds, and the objection was sustained. Salas’s trial counsel then asked
Lamas if he was familiar with Penal Code section 186.22, and Lamas said yes, though
he conceded that he “didn’t study them.” He was then asked whether he knew what
the requirements were for “a crime to be gang-related.” Lamas responded “Sure”
before the prosecutor objected on relevance grounds and the court sustained the
objection.
              2.     Analysis
       Defendant claims that Lamas did not meet any of the qualifications set forth in
Evidence Code section 720 to testify as an expert.
       Evidence Code section 720 provides: “(a) A person is qualified to testify as an
expert if he has special knowledge, skill, experience, training, or education sufficient
to qualify him as an expert on the subject to which his testimony relates. Against the
objection of a party, such special knowledge, skill, experience, training, or education
must be shown before the witness may testify as an expert. [¶] (b) A witness’ special
knowledge, skill, experience, training, or education may be shown by any otherwise
admissible evidence, including his own testimony.” (Evid. Code, § 720.)



                                           25
       “Under Evidence Code section 801, expert opinion testimony is admissible only
if the subject matter of the testimony is ‘sufficiently beyond common experience that
the opinion of an expert would assist the trier of fact.’ [Citation.] The subject matter
of the culture and habits of criminal street gangs, of particular relevance here, meets
this criterion.” (People v. Gardeley (1996) 14 Cal.4th 605, 617, disapproved on a
different point in People v. Sanchez (2016) 63 Cal.4th 665, 686, fn. 13.) “ ‘ “ ‘The
competency of an expert is relative to the topic and fields of knowledge about which
the person is asked to make a statement.’ ” [Citation.] We review the trial court’s
ruling on the admissibility of expert testimony for abuse of discretion. [Citation.]’ ”
(People v. DeHoyos (2013) 57 Cal.4th 79, 128.)
       “ ‘Expertise . . . “is relative to the subject,” and is not subject to rigid
classification according to formal education or certification.’ [Citation.] Rather, an
expert’s qualifications can be established in any number of different ways . . . . ‘[T]he
determinative issue in each case must be whether the witness has sufficient skill or
experience in the field so that his testimony would be likely to assist the jury in the
search for the truth, and no hard and fast rule can be laid down which would be
applicable in every circumstance.’ ” (ABM Industries Overtime Cases (2017) 19
Cal.App.5th 277, 294.)
       In this case, the trial court could have reasonably concluded that Lamas’s
knowledge and experience as a longtime member of RPL provided him with sufficient
expertise to testify about the inner workings of RPL, a subject that was plainly beyond
the common experience of the jurors. Defendant characterizes Lamas as “a run-of-the-
mill gang member” and emphasizes that Lamas admitted that he was unfamiliar with
the requirements of section 186.22. The trial court permitted Lamas to testify about
RPL, not about whether RPL met the requirements of section 186.22, so his
knowledge concerning those requirements was irrelevant to his expertise. Although
defendant claims that Lamas had no more expertise than any other gang member, that

                                              26
is not the standard against which his expertise was to be judged. Defendant was not
being tried before a jury of gang members. The trial court could reasonably conclude
that the jury would be assisted by Lamas’s testimony about RPL since the jury lacked
common knowledge and experience of the inner workings of RPL—knowledge and
experience that Lamas possessed—or of gangs in general. Accordingly, we find no
abuse of discretion in the trial court permitting Lamas to testify as an expert on RPL.
        Defendant also suggests that the trial court erred in sustaining objections to a
couple of questions that the defense sought to ask Lamas about his knowledge of
section 186.22. As we have already noted, Lamas’s expert testimony was limited to
his knowledge and experience as an RPL gang member. He was not qualified to
testify or permitted to testify about the requirements of section 186.22 or about
whether a particular crime was “gang-related.” “An expert witness may not be cross-
examined regarding matters that are not relevant to the expert’s opinion or
qualifications.” (People v. Smithey (1999) 20 Cal.4th 936, 960.) Since these questions
did not relate to his qualifications or to his expert testimony, they were properly
precluded by the trial court. In any case, since Lamas admitted that he was unfamiliar
with section 186.22, there is no possibility that the court’s sustaining of objections to
further questions on this subject was prejudicial.
        D.     Assault as a Natural and Probable Consequence of Murder
        Defendant maintains that the trial court should not have instructed the jury that
he could be liable for the assault on Juan as a natural and probable consequence of the
murder of Heriberto because there was insufficient evidence to support this theory of
liability.
               1.     Background
        The jury was instructed on the natural and probable consequences theory of
liability for the assault count. “If you find the defendant is guilty of [murder], you
must then decide whether he is guilty of assault with force likely to produce great

                                            27
bodily injury listed in Count 2. Under certain circumstances a person who is guilty of
one crime may also be guilty of other crimes that were committed at the same time.
[¶] To prove that [defendant] is guilty of [aggravated assault], the People must prove
that, one, that [sic] [defendant] is guilty of murder. Two, during the commission of the
                                 18
murder, a coparticipant in that[ ], Scott Conway, James Conklin, Angel Lamas and/or
Javier Hernandez committed the crime of assault with force likely to produce great
bodily injury. And three, under all of the circumstances a reasonable person in
defendant’s position would have known that the commission of assault with force
likely to produce great bodily injury on Juan Reyes was a natural and probable
consequence of the commission of the murder of Heriberto Reyes.” “A coparticipant
in a crime is the perpetrator, or anyone who aided and abetted the perpetrator. It does
not include a victim or innocent bystander. A natural and probable consequence is one
that a reasonable person would know is likely to happen if nothing unusual
intervenes.”
       The natural and probable consequences theory was the only theory of
defendant’s liability for the assault count that the prosecutor argued to the jury. “It’s
not aiding and abetting. We’re not arguing that.” “[A] reasonable person would
expect that an attack of such a nature as this would result in injuries to others.” “The
natural and probable consequences of their attack on Heriberto, knowing that Juan
Reyes, his brother was probably going to try to defend him and try to take care of him.
And the evidence shows that. The natural and probable consequences of attacking the
little brother is that Juan Reyes is going to get hurt.”




       18
         It should have said “murder” after “that,” but the court’s instruction failed to
include that word.

                                             28
              2.      Analysis
       Defendant argues that the court prejudicially erred in instructing the jury that he
could be held criminally liable for the assault on Juan as a natural and probable
consequence of the murder. He maintains that (1) there was no evidence that he
personally participated in or urged or aided others to commit the assault on Juan, (2)
“there was insufficient evidence that the attack by others on Juan Jr. was the natural
and probable consequence of Appellant’s attack on Heriberto,” and (3) the assault on
                                       19
Juan was not reasonably foreseeable.        Defendant also argues that the trial court
erroneously instructed the jury on the mens rea element of natural and probable
consequences liability. We requested supplemental briefing on whether there was
sufficient evidence to support a finding that defendant aided and abetted a principal in
the murder who then committed the assault, which is an essential component of natural
and probable consequences liability.
       The natural and probable consequences theory is an extension of aider and
abettor liability. An aider and abettor is a person who knowingly and intentionally
encourages and aids a perpetrator in the commission of a criminal offense. (People
v. Prettyman (1996) 14 Cal.4th 248, 259.) The natural and probable consequences
theory extends the aider and abettor’s liability not only to the crime that he or she
encouraged and aided but also to any other crime committed by the perpetrator if
that other crime was a natural and probable consequence of the crime the aider and
abettor encouraged and aided.
       “To apply the ‘natural and probable consequences’ doctrine . . . [, t]he jury
must decide whether the defendant (1) with knowledge of the confederate’s


       19
         He maintains that there was “no evidence” that he, Salas, or Becerra, the
perpetrators of the murder, “knew that Juan Jr. had any particular personal relationship
with Heriberto, other than they both were at the basketball court at the same time.”
The record is to the contrary, but this fact is irrelevant to our disposition of this issue.

                                              29
unlawful purpose, and (2) the intent of committing, encouraging, or facilitating the
commission of any target crime(s), (3) aided, promoted, encouraged, or instigated
the commission of the target crime(s); whether (4) the defendant’s confederate
committed an offense other than the target crime(s); and whether (5) the offense
committed by the confederate was a natural and probable consequence of the target
crime(s) that the defendant encouraged or facilitated.” (People v. Prettyman,
supra, 14 Cal.4th at p. 267.)
       The evidence in this case does not support application of the natural and
probable consequences theory to defendant’s liability for the assault on Juan.
Defendant’s natural and probable consequences liability for the assault hinged on a
finding that defendant aided and abetted either Conway, Conklin, Lamas, or
                          20
Hernandez in the murder.        In other words, one of those four people had to have
                                                                           21
been a principal in the murder who was aided and abetted by defendant.          Yet
none of them were actually involved in the perpetration of the murder.
       The prosecutor’s theory was that these four people aided and abetted
defendant and Salas in the commission of the murder by assaulting Juan and
thereby diverting him from defending Heriberto. But the jury affirmatively



       20
          The Attorney General contends that the instruction did not limit the universe
of possible aiders and abettors, so there could have been someone else who aided and
abetted the murder and participated in the assault. Suffice it to say that the instruction
was exclusive, not inclusive, and there was no evidence that some other unidentified
person aided and abetted both the murder and the assault.
       21
          Both an aider and abettor and a perpetrator are principals in a crime. (People
v. Smith (2014) 60 Cal.4th 603, 611.) Thus, it makes no difference that defendant was
a perpetrator of the murder. “When two or more persons commit a crime together,
both may act in part as the actual perpetrator and in part as the aider and abettor of the
other, who also acts in part as an actual perpetrator.” (People v. McCoy (2001) 25
Cal.4th 1111, 1120.) Here, we are not concerned with defendant’s role in the murder
but with the role played in the murder by the principals in the assault.

                                             30
rejected this theory when it found that Conway was not a principal in the murder
                                                                     22
by acquitting him of all criminal liability for Heriberto’s death.        No evidence was
presented at trial that Conklin, Lamas, or Hernandez played any role in the murder
distinguishable from that of Conway: they participated in the assault on Juan, but
not in the attack on Heriberto. And there was no evidence that any of them
harbored implied malice as to Heriberto. (People v. Gentile (2020) 10 Cal.5th 830,
850 [aider and abettor of implied malice murder must harbor implied malice].)
Although the prosecutor maintained that the assault on Juan in and of itself
facilitated the killing of Heriberto, the jury rejected that theory by acquitting
Conway of murder and all of its lesser included offenses.
       Since the record does not support the only theory of criminal liability that the
                                                                                        23
prosecution pursued on the assault count, the prosecution may not retry this count.
“[T]he Double Jeopardy Clause precludes a second trial once the reviewing court
has found the evidence legally insufficient . . . .” (Burks v. United States (1978) 437
U.S. 1, 18.)




       22
          The prosecutor pursued two theories of Conway’s liability for murder. One
was that he was guilty of murder because his assault on Juan was an act that he
committed with the intent to aid and abet the murder of Heriberto by defendant and
Salas. The other was that the murder of Heriberto was the natural and probable
consequence of Conway’s assault on Juan because “Conway prevented Juan Reyes
from saving his brother.” Conway’s coparticipants in the assault for natural and
probable consequences purposes were identified in the jury instruction as defendant,
Salas, Conklin, Lamas, and Hernandez. The jury’s acquittal of Conway rejected both
theories.
       23
        Although we requested supplemental briefing on whether double jeopardy
would bar retrial on this count, the Attorney General submitted no argument on that
point. We take this omission as a concession that retrial is barred.

                                            31
       E.         Cumulative Prejudice
       Although we have found prejudicial errors that require reversal of the first
degree murder count and the assault count, these errors each affect only the count to
which they relate. Accordingly, there is no cumulative prejudice.
       F.         Amendments to Section 186.22
       Defendant contends that amendments to section 186.22, which took effect on
January 1, 2022, require a remand for retrial of the gang enhancements and special
circumstance and of the active gang participation count.
       Assembly Bill No. 333 (Stats. 2021, ch. 699) amended section 186.22, which
defines both the crime of active participation in a criminal street gang (section 186.22,
                                                                                       24
subd. (a)) and the criminal street gang enhancement (section 186.22, subd. (b)).
Three of the changes made by Assembly Bill No. 333 narrowed the scope of section
          25
186.22.        First, all references to “benefit, promote, further, or assist” have been
narrowed to require that “the common benefit is more than reputational,” and the
amended statute provides that “Examples of a common benefit that are more than
reputational . . . include, but are not limited to, financial gain or motivation, retaliation,
targeting a perceived or actual gang rival, or intimidation or silencing of a potential
current or previous witness or informant.” (§ 186.22, subds. (e)(1), (g), italics added.)
The statute did not previously contain that limitation. Second, the definition of
“ ‘criminal street gang’ ” has been narrowed to require that the group’s “members


       24
         Assembly Bill No. 333 (2021-2022 Reg. Sess.) also enacted section 1109,
which requires bifurcation of gang enhancement allegations upon request and of any
active participation count unless the other substantive counts “require gang evidence
as an element of the crime.”
       25
         The gang special circumstance incorporates the definition of a criminal street
gang set forth in section 186.22. “The defendant intentionally killed the victim while
the defendant was an active participant in a criminal street gang, as defined in
subdivision (f) of Section 186.22 . . . .” (§ 190.2, subd. (a)(22).)

                                                32
collectively engage in, or have engaged in, a pattern of criminal gang activity.”
(§ 186.22, subd. (f), italics added.) The definition previously could be satisfied by
individual, rather than collective, activity. Third, the definition of a “pattern of
criminal gang activity,” which is part of the definition of a criminal street gang, has
been narrowed to preclude the use of “[t]he currently charged offense . . . to establish
the pattern of criminal gang activity.” (§ 186.22, subd. (e)(2).) Under the previous
version of the statute, the current offense could be used to establish the pattern.
(People v. Loeun (1997) 17 Cal.4th 1, 10.)
       Defendant contends, and the Attorney General concedes, that the narrowed
definitions in the amended statute apply retroactively to him since the judgment in this
case was not final when the amended statute took effect. We agree. When a statute is
amended to “redefine, to the benefit of defendants, conduct subject to criminal
sanctions,” the “inference of retroactivity” to all nonfinal judgments under the
“Estrada rule” applies unless the Legislature has clearly signaled its intent that the
statute apply only prospectively. (People v. Frahs (2020) 9 Cal.5th 618, 628-629,
631-632; Tapia v. Superior Court (1991) 53 Cal.3d 282, 301.) Retroactive application
of such a statute requires remand where the jury was not required to make the findings
required by the amended statute unless the Attorney General can establish that the
absence of such findings was harmless beyond a reasonable doubt. (Cf. People v.
Figueroa (1993) 20 Cal.App.4th 65, 72; People v. Chiu, supra, 59 Cal.4th at p. 167.)
       We cannot conclude beyond a reasonable doubt that defendant’s jury found that
the narrowed requirements of the amended statute were satisfied. First, the jury did
not find that offenses other than the current offenses satisfied the pattern requirement.
The prosecution’s gang expert testified that the conduct of Salas, Hernandez, Lamas,
Conklin, Conway, Chavarria, and Becerra during the April 2012 incident qualified as
“pattern offenses” under section 186.22. The jury was instructed that the current
offenses could be used to establish a pattern, and the prosecutor argued that the current

                                             33
offenses established the requisite pattern. Second, the jury did not find that the benefit
to RPL was more than reputational. The prosecution’s gang expert testified that these
crimes benefitted RPL because they promoted the “stature” of both the gang and the
members who participated in the crimes. The jury instructions did not bar the jury
from using reputational benefits to satisfy the gang benefit element. The prosecutor
argued that the gang benefited because the offenses caused people to fear and respect
RPL.
       Under these circumstances, as the Attorney General concedes, a remand is
required for potential retrial of the gang enhancement allegations, the gang special
circumstance allegation, and the active participation count.
V.     DISPOSITION
       The judgment is reversed. On remand, the prosecutor may elect to retry the
first degree murder count, the active participation count, the gang allegations, and/or
the special circumstance. The trial court is directed to strike the assault count due to
the insufficiency of the evidence. If the prosecutor elects not to retry any counts or
allegations, the trial court shall resentence defendant for second degree murder.




                                            34
                                _______________________________
                                ELIA, ACTING P.J.



WE CONCUR:




_____________________________
BAMATTRE-MANOUKIAN, J.




_____________________________
WILSON, J.




People v. Lynch
H046478